As to the defendant City of Little Falls, judgment and order reversed on the law and facts, with costs, and complaint dismissed, with costs. (Roberts v. Town of Eaton, 238 N. Y. 420; Best v. State of New York, 203 App. Div. 339; affd., 236 N. Y. 662.) As to the defendant Todaro, judgment and order affirmed, with costs. All concur, except Sears, P. J., and Taylor, J., who dissent on the facts as to the defendant Todaro and vote for reversal and a new trial as to him. Present •— Sears, P. J., Taylor, Edgeomb, Thompson and Crosby, JJ.